 1 GINA M. MUSHMECHE, ESQ.
   Nevada Bar No. 11611
 2 KRAVITZ, SCHNITZER, & JOHNSON, CHTD
   8985 S. Eastern Avenue, Suite 200
 3 Las Vegas, NV 89123
   Telephone: 702-362-6666
 4 Facsimile: 702-362-2203
   gmushmeche@kssattorneys.com
 5
   Attorneys for Defendant
 6 Midland Funding, LLC
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10 Diana Calderon-Garcia,                               )   CASE NO. 2:19-cv-01621-APG-EJY
                                                        )
11                 Plaintiff,                           )   STIPULATION AND ORDER
                                                        )   EXTENDING DEADLINE FOR
12 v.                                                   )   MIDLAND FUNDING, LLC TO
                                                        )   RESPOND TO PLAINTIFF’S
13 Trans Union, LLC and Midland Funding,                )   COMPLAINT
     LLC                                                )
14                                                      )   [SECOND REQUEST FOR
                   Defendants.                          )   EXTENSION]
15
16         COMES NOW, Defendant Midland Funding, LLC (“Midlandˮ), and Plaintiff, Diana
17 Calderon-Garcia (“Plaintiff”), by and through their respective counsel of record, stipulate and
18 agree to extend the deadline to October 30, 2019, for Midland to answer or otherwise plead in
19 response to Plaintiff’s Complaint.
20         This stipulation and order is being sought in good faith and not for the purposes of delay
21 but for the Parties to finish exploring the possibility of settlement and seek this extension to
22 accommodate negotiations. Plaintiff has no opposition to Midland’s request for an extension.
23 This is Midland’s second request for an extension.
24         No additional requests for extensions are contemplated.
25         IT IS SO STIPULATED.
26 ///
27 ///
28 ///


                                                                                     1024408\304577231.v1
 1         DATED this 23rd day of October 2019.
 2
     HAINES & KRIEGER, LLC                    KRAVITZ, SCHNITZER & JOHNSON,
 3                                            CHTD
 4
   /s/ David Krieger                          /s/ Gina M. Mushmeche
 5 David H. Krieger, Esq.                     Gina M. Mushmeche, Esq.
   Nevada Bar No. 9086                        Nevada Bar No. 116411
 6 8985 S. Eastern Avenue, Suite 350          8985 S. Eastern Avenue, Suite 200
   Las Vegas, NV 89123                        Las Vegas, Nevada 89123
 7 Telephone: 702-880-5554
   Facsimile: 702-385-5518                    Tel: 702-362-6666
 8 dkrieger@hainesandkrieger.com              gmushmeche@ksjattorneys.com
   Attorneys for Plaintiff                    Attorneys for Defendant Midland Funding,
 9                                            LLC
   KNEPPER & CLARK LLC
10
11
   /s/ Miles N. Clark
12 Matthew I. Knepper, Esq.
   Nevada Bar No. 12796
13 Miles N. Clark, Esq.
   Nevada Bar No. 13848
14 5510 S. Fort Apache Rd., Suite 30
   Las Vegas, NV 89148-7700
15 Telephone: 702-856-7430
   Facsimile: 702-447-8048
16 matthew.knepper knepperclark.com
   miles.clark@knepperclark.com
17 Attorneys for Plaintiff
18
19                                        ORDER
20
                                          IT IS SO ORDERED:
21
22
23
                                           UNITED STATES MAGISTRATE JUDGE
24
25                                         Dated: October 24, 2019
26
27
28

                                             2
                                                                            1024408\304577231.v1
